


110 HR 3198 IH: To provide for quadrennial national security reviews, and

U.S. House of Representatives
2007-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3198
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2007
			Mr. Langevin (for
			 himself, Mr. Thornberry,
			 Mr. Lantos,
			 Mr. Skelton,
			 Mr. Thompson of Mississippi,
			 Mr. Carter,
			 Mr. Boustany,
			 Mr. Fortenberry,
			 Mr. Gonzalez,
			 Ms. Harman,
			 Mr. Israel,
			 Mrs. Tauscher,
			 Mr. Wicker, and
			 Mrs. Wilson of New Mexico) introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To provide for quadrennial national security reviews, and
		  for other purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Quadrennial National Security Review Act.
		2.Quadrennial
			 national security reviews
			(a)In
			 generalThe National Security Act of 1947 is amended by inserting
			 after section 108 (50 U.S.C. 404a) the following:
				
					108A.Quadrennial
				national security reviews
						(a)QNSR
				requiredEvery four years,
				during a year following a year evenly divisible by four, the President shall,
				in consultation with the Director of the Office of Management and Budget,
				Congress, and the heads of other appropriate departments and agencies
				responsible for national security, conduct a quadrennial national security
				review (in this section referred to as a QNSR) to set forth the
				security goals, including long-term and short-term security goals, of the
				United States.
						(b)Report
							(1)In
				generalIn a year following
				the year in which a QNSR is conducted under this section, but not later than
				the date on which the President submits the budget for the next fiscal year to
				Congress under section 1105(a) of title 31, United States Code, the President
				shall submit to Congress a report on such QNSR. Such report shall
				include—
								(A)a discussion of the worldwide interests,
				goals, and objectives of the United States that are vital to the national
				security of the United States;
								(B)a prioritization
				of the goals described in subparagraph (A);
								(C)a description
				of—
									(i)which agencies and
				departments of the Federal Government will be responsible for achieving such
				goals; and
									(ii)the
				organizational, policy, and budget requirements of agencies and departments of
				the Federal Government to achieve such goals;
									(D)an assessment of potential risks to the
				United States, citizens of the United States, and interests of the United
				States and any challenges to the pursuit or attainment of such goals by the
				United States;
								(E)an assessment of
				the role of other nations in the attainment of such goals by the United States,
				including an assessment of political, economic, or cultural trends at the
				global, regional, or national level that will affect such attainment;
								(F)a discussion of the foreign policy,
				national defense capabilities, international cooperative efforts, and other
				relevant means by which to deter aggression and implement such goals and
				policies;
								(G)an evaluation of
				the capacity of the departments and agencies involved with implementing
				national security strategy to conduct strategic planning and national
				security-related operations with other agencies and departments;
								(H)an identification of the elements of
				national power (including political, military, economic, intelligence, legal,
				cultural, and educational assets and capabilities) needed to deter aggression
				and implement such goals and policies, including description of existing assets
				and capabilities available to the United States;
								(I)a description of
				how the Federal Government will coordinate elements of national power among
				agencies and departments of the Federal Government to produce unity of effort
				in pursuing such goals and policies;
								(J)an assessment of
				any additional resources, policy recommendations, or other changes needed to
				maximize the ability of the United States to achieve the interests, goals, and
				objectives discussed in the QNSR;
								(K)the national
				security strategy report required under section 108(a)(3); and
								(L)a projection of the
				costs of implementing the goals described in subparagraph (A) for the five
				fiscal years following the fiscal year in which the QNSR is submitted,
				including the cost for each agency and department and a prioritization of each
				program within a department or agency and an explanation of the strategic
				importance of such program.
								(2)Form of
				QNSREach QNSR shall be submitted in unclassified form, but may
				include a classified annex.
							(c)QNSR advisory
				commission
							(1)EstablishmentThere
				is established a commission to be known as the QNSR Advisory
				Commission (in this subsection referred to as the
				Commission).
							(2)DutiesThe Commission shall assess each report
				submitted under subsection (b)(1) (including the national security strategy
				report required under section 108(a)(3)) and the national security
				budget.
							(3)Membership
								(A)In
				generalThe Commission shall be composed of 15 members, of
				whom—
									(i)three shall be
				appointed by the President;
									(ii)three shall be
				appointed by the Speaker of the House of Representatives;
									(iii)two shall be
				appointed by the minority leader of the House of Representatives;
									(iv)three shall be
				appointed by the majority leader of the Senate;
									(v)two shall be
				appointed by the minority leader of the Senate;
									(vi)one shall be
				appointed jointly by the Speaker and the minority leader of the House of
				Representatives; and
									(vii)one shall be
				appointed jointly by the majority leader and the minority leader of the
				Senate.
									(B)Qualifications
									(i)Political party
				affiliationNot more than eight members of the Commission shall
				be from the same political party.
									(ii)Nongovernmental
				employeesAn individual
				appointed to the Commission may not be an officer or employee of the Federal
				Government or any State or local government.
									(iii)Other
				qualificationsIt is the
				sense of Congress that individuals appointed to the Commission should be
				prominent United States citizens, with national recognition and significant
				depth of experience in such professions as governmental service, law
				enforcement, the armed services, law, public administration, intelligence
				gathering, commerce, public diplomacy, international development, conflict
				resolution, economics, trade, finance, and foreign affairs.
									(C)Chair; vice
				chair
									(i)Odd numbered
				reportsDuring the period beginning on the date on which the
				Commission is established for the first time under paragraph (1) and ending on
				the date on which the Commission is subsequently terminated pursuant to
				paragraph (7)(A), and during the period beginning every eight years thereafter
				and ending on the date on which the Commission is subsequently terminated
				pursuant to paragraph (7)(A), the member appointed under subparagraph (A)(vi)
				shall serve as the Chair of the Commission and the member appointed under
				subparagraph (A)(vii) shall serve as the Vice Chair of the Commission.
									(ii)Even numbered
				reportsDuring the period
				beginning on the date on which the Commission is reestablished for the first
				time under paragraph (7)(B) and ending on the date on which the Commission is
				subsequently terminated pursuant to paragraph (7)(A), and during the period
				beginning every eight years thereafter and ending on the date on which the
				Commission is subsequently terminated pursuant to paragraph (7)(A), the member
				appointed under subparagraph (A)(vii) shall serve as the Chair of the
				Commission and the member appointed under subparagraph (A)(vi) shall serve as
				the Vice Chair of the Commission.
									(D)Date of
				appointmentAll members of the Commission shall be appointed not
				later than 180 days after the date on which a report is submitted under
				subsection (b)(1).
								(E)TermEach
				member appointed under subparagraph (A) shall serve a term of 2 years.
								(F)QuorumEight
				members of the Commission shall constitute a quorum but a lesser number may
				hold hearings.
								(G)VacancyA
				vacancy on the Commission shall be filled in the same manner as the original
				appointment.
								(H)Travel
				expensesEach member shall
				receive travel expenses, including per diem in lieu of subsistence, in
				accordance with applicable provisions under subchapter I of chapter 57 of title
				5, United States Code.
								(4)StaffThe
				Commission may appoint and fix the pay of personnel as the Commission considers
				appropriate.
							(5)Powers
								(A)HearingsThe Commission may, for the purpose of
				carrying out this section, hold hearings, sit and act at times and places, take
				testimony, and receive evidence as the Commission considers appropriate.
								(B)Subpoenas
									(i)In
				generalThe Commission may issue subpoenas requiring the
				attendance and testimony of witnesses and the production of any evidence
				relating to any matter relating to the assessment of the report submitted under
				subsection (b)(1) and the national security budget.
									(ii)Failure to obey
				a SubpoenaIf a person refuses to obey a subpoena issued under
				clause (i), the Commission may apply to a United States district court for an
				order requiring that person to appear before the Commission to give testimony,
				produce evidence, or both, relating to the matter under investigation. The
				application may be made within the judicial district where the hearing is
				conducted or where that person is found, resides, or transacts business. Any
				failure to obey the order of the court may be punished by the court as civil
				contempt.
									(iii)Service of
				subpoenasThe subpoenas of the Commission shall be served in the
				manner provided for subpoenas issued by a United States district court under
				the Federal Rules of Civil Procedure for the United States district
				courts.
									(iv)Service of
				processAll process of any court to which application is made
				under clause (ii) may be served in the judicial district in which the person
				required to be served resides or may be found.
									(C)Information from
				Federal agenciesThe
				Commission may secure directly from any department or agency of the United
				States information necessary to enable it to carry out this section. Upon
				request of the Chair of the Commission, the head of that department or agency
				shall furnish that information to the Commission.
								(D)Support from
				other Federal agencies
									(i)AdministrativeUpon the request of the Commission, the
				Administrator of General Services shall provide to the Commission, on a
				reimbursable basis, the administrative support services necessary for the
				Commission to carry out its responsibilities under this section.
									(ii)StaffUpon request of the Commission, the head of
				any Federal department or agency may detail, on a reimbursable basis, any of
				the personnel of that department or agency to the Commission to assist it in
				carrying out its duties under this section.
									(E)Gifts, bequests,
				and devisesThe Commission
				may accept, use, and dispose of gifts, bequests, or devises of services or
				property, both real and personal, for the purpose of aiding or facilitating the
				work of the Commission.
								(F)Postal
				serviceThe Commission may
				use the United States mails in the same manner and under the same conditions as
				other departments and agencies of the United States.
								(G)ContractingThe Commission may, to such extent and in
				such amounts as are provided in appropriation Acts, enter into contracts to
				enable the Commission to discharge its duties under this section.
								(6)ReportNot
				later than two years after the date on which a report on the QNSR is submitted
				under subsection (b)(1), the Commission shall submit to Congress a report
				containing the assessment of the Commission of such report on the QNSR and the
				national security budget.
							(7)Termination;
				reestablishment; Federal Advisory Committee Act
								(A)TerminationSubject
				to subparagraph (B), the Commission shall terminate on the date that is 30 days
				after the date on which the Commission submits a report under paragraph (6).
								(B)ReestablishmentThe
				Commission shall be reestablished on the date on which a report on the QNSR is
				submitted under subsection (b)(1).
								(C)Inapplicability
				of Federal Advisory Committee ActSection 14(a)(2) of the
				Federal Advisory Committee Act (5
				U.S.C. App.; relating to the termination of advisory committees) shall not
				apply to the
				Commission.
								.
			(b)National
			 security strategy reportSection 108 of the National Security Act of
			 1947 (50 U.S.C. 404a) is amended—
				(1)in subsection
			 (a)(3)—
					(A)by striking
			 (3) Not and inserting (3)(A) Subject to subparagraph (B),
			 not; and
					(B)by adding at the
			 end the following new subparagraph:
						
							(B)Notwithstanding subparagraph (A), in a year
				when a quadrennial national security review is required to be submitted under
				section 108A, the President shall submit the national security strategy report
				with the quadrennial national security review in accordance with such
				section.
							;
				and
					(2)in subsection
			 (b)—
					(A)by redesignating
			 paragraph (5) as paragraph (6); and
					(B)by inserting after
			 paragraph (4) the following new paragraph:
						
							(4)Specific recommendations and initiatives
				with regard to organizational structure and resource
				allocation.
							.
					(c)Conforming
			 amendmentThe table of sections in the first section of the
			 National Security Act of 1947 is amended by adding after the item relating to
			 section 108 the following new item:
				
					
						108A. Quadrennial national security
				reviews.
					
					.
			
